             Case 3:20-cv-03866-JCS Document 106 Filed 06/30/21 Page 1 of 4




 1   WALTER RILEY, SBN 95919                         JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                      NATIONAL LAWYERS GUILD
 2   1407 Webster Street, Suite 206                  558 Capp Street
 3   Oakland, CA 94612                               San Francisco, CA 94110
     Telephone: (510) 451-1422                       Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                       Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                   Attorneys for Plaintiffs
 6   DAN SIEGEL, SBN 56400
     SIEGEL, YEE, BRUNNER & MEHTA
 7   475 14th Street, Suite 500
     Oakland, California 94612
8    Telephone: (510) 839-1200
 9   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com
10
                              UNITED STATES DISTRICT COURT
11
12                         NORTHERN DISTRICT OF CALIFORNIA

13   ANTI POLICE-TERROR PROJECT,                )   Case No. 20-cv-03866-JCS
     COMMUNITY READY CORPS, SEAN                )
14   CANADAY, MICHAEL COHEN, MICHAEL            )   STIPULATION AND [PROPOSED]
15   COOPER, ANDREA COSTANZO,                   )   ORDER TO EXTEND FACT AND
     JOHNATHAN FARMER, LINDSEY                  )   EXPERT DISCOVERY AND
16   FILOWITZ, DANIELLE GAITO, KATIE            )   DISPOSITIVE MOTION DEADLINES
     JOHNSON, BRYANNA KELLY, JENNIFER           )
17   LI, IAN McDONNELL, MELISSA MIYARA,         )
18   LINDSEY MORRIS, LEILA MOTTLEY,             )
     NIKO NADA, AZIZE NGO, NICOLE               )
19   PULLER, MARIA RAMIREZ, AKIL RILEY,         )
     AARON ROGACHEVSKY, TARA ROSE,              )
20   ASHWIN RUPAN, DANIEL SANCHEZ,              )
21   CHRISTINA STEWART, TAYAH                   )
     STEWART, KATHERINE SUGRUE,                 )
22   CELESTE WONG, and QIAOCHU ZHANG;           )
     on behalf of themselves and similarly      )
23   situated individuals,                      )
24                  Plaintiffs,                 )
       vs.                                      )
25                                              )
     CITY OF OAKLAND, OPD Police Chief          )
26   SUSAN E. MANHEIMER, OPD Sergeant           )
27   PATRICK GONZALES, OPD Officer              )
     MAXWELL D’ORSO and OPD Officer             )
28   CASEY FOUGHT,                              )
                Defendants.                     )


     APTP v. City of Oakland, No. 20-cv-03866-JCS
     Stipulation and [Proposed] Order Extending Discovery and Dispositive Motion Deadlines - 1
              Case 3:20-cv-03866-JCS Document 106 Filed 06/30/21 Page 2 of 4




 1          IT IS HEREBY STIPULATED by and between plaintiffs ANTI POLICE-TERROR
 2   PROJECT, COMMUNITY READY CORPS, SEAN CANADAY, MICHAEL COHEN, MICHAEL
 3
     COOPER, ANDREA COSTANZO, JOHNATHAN FARMER, LINDSEY FILOWITZ, DANIELLE
 4
     GAITO, KATIE JOHNSON, BRYANNA KELLY, JENNIFER LI, IAN McDONNELL, MELISSA
 5
 6   MIYARA, LINDSEY MORRIS, LEILA MOTTLEY, NIKO NADA, AZIZE NGO, NICOLE

 7   PULLER, MARIA RAMIREZ, AKIL RILEY, AARON ROGACHEVSKY, TARA ROSE, ASHWIN
8    RUPAN, DANIEL SANCHEZ, CHRISTINA STEWART, TAYAH STEWART, KATHERINE
 9
     SUGRUE, CELESTE WONG and QIAOCHU ZHANG and Defendants CITY OF OAKLAND,
10
     OPD Police Chief SUSAN E. MANHEIMER, OPD Sergeant PATRICK GONZALES, OPD
11
12   Officer MAXWELL D’ORSO and OPD Officer CASEY FOUGHT, through their respective

13   attorneys, that the Fact Discovery, Expert Discovery, and Dispositive motion filing deadlines,
14   and the hearing date on Dispositive motions and Daubert motions, be extended as follows:
15
16    Event                                                 Current Date         Proposed Date
      Discovery Cutoff                                      08/27/2021           10/27/2021
17    Expert Disclosure                                     10/1/2021            12/1/2021
      Expert Rebuttal                                       10/15/2021           12/15/2021
18
      Expert Discovery Cutoff                               10/29/2021           12/29/2021
19    Deadline to File Dispositive Motions                  11/19/2021           1/19/2022
      Deadline to File Opposition to Dispositive Motion     12/17/2021           2/17/2022
20    Deadline to File Reply to Dispositive Motion          01/14/2022           3/14/2022
      Motions Hearing & Daubert Motions                     02/11/2022           4/15/2022
21
      Pretrial Conference                                   05/13/2022           Same
22    Trial                                                 05/24/2022           Same

23          The City of Oakland recently finished the investigations of its actions on May 29, 30, 31
24
     and June 1, 2020 and provided the plaintiffs with the Use of Force reports, Outside
25
     Investigators Report, the Police Review Board reports, and the Internal investigations on May
26
     28 and June 11, 2021. Because the plaintiffs only recently received these important documents,
27
28   plaintiffs are requesting an extension of Fact and Expert Discovery. The defendants are also



     APTP v. City of Oakland, No. 20-cv-03866-JCS
     Stipulation and [Proposed] Order Extending Discovery and Dispositive Motion Deadlines - 2
             Case 3:20-cv-03866-JCS Document 106 Filed 06/30/21 Page 3 of 4




 1   requesting an extension of the deadline for the filing of their Dispositive motion and any
 2   Daubert motions, and the hearing on those motions.
 3
 4         Dated: June 29, 2021
 5                                                   SIEGEL, YEE, BRUNNER & MEHTA
 6
 7
                                                     By:_______/s/_____________
8                                                        Jane Brunner
 9
                                                     Attorneys for Plaintiffs
10                                                   ANTI POLICE-TERROR PROJECT, et al.
11         Dated: June 29, 2021
12                                                   BARBARA J. PARKER, City Attorney

13
                                                     By: /s/Kevin P. McLaughlin__________
14                                                      Kevin McLaughlin, Supervising Deputy
15                                                      City Attorney

16                                                   Attorneys for Defendants
                                                     CITY OF OAKLAND, et al.
17
18
19
20
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 20-cv-03866-JCS
     Stipulation and [Proposed] Order Extending Discovery and Dispositive Motion Deadlines - 3
             Case 3:20-cv-03866-JCS Document 106 Filed 06/30/21 Page 4 of 4




 1                                          [PROPOSED ORDER]
 2          Pursuant to the stipulation and request of the parties, and good cause appearing, the
 3
     Court hereby modifies the following deadlines in this case:
 4
     Fact discovery cutoff                                  10/27/2021
 5
 6   Expert disclosure                                      12/1/2021

 7   Expert rebuttal                                        12/15/2021
8    Expert discovery cutoff                                12/29/2021
 9
     Deadline to file dispositive motions                   1/19/2022
10
     Deadline to file opposition to dispositive motion      2/17/2022
11
12   Deadline to file reply to dispositive motion           3/14/2022

13   Hearing on dispositive motions and Daubert motions 4/15/2022
14          The dates for the pretrial conference and trial are unchanged.
15
            IT IS SO ORDERED.
16
     granted, and the Parties are hereby ordered to complete the discovery as stated above.
17
18          Dated:

19                                                   _______________________
                                                     JOSHEPH C. SPERO
20                                                   U.S. Chief Magistrate Judge
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 20-cv-03866-JCS
     Stipulation and [Proposed] Order Extending Discovery and Dispositive Motion Deadlines - 4
